PER CURIAM.
This is an appeal by the defendant Rnben Serrano from (1) judgments of conviction for two counts of aggravated battery [§ 784.-045(l)(a), Fla.Stat. (1991)], and (2) consecutive sentences of thirty-years imprisonment on each count imposed as a habitual violent felony offender [§ 775.084(l)(b), (4)(b)(2), Fla.Stat. (1991) ]. Contrary to the defendant’s sole point on appeal, we conclude that there was an abundance of direct evidence adduced at trial establishing that the defendant unjustifiably attacked the two victims in this case with a deadly weapon, to wit: a razor blade, in violation of Section 784.-045(l)(a), Florida Statutes (1991). No reversible error is shown by this point on appeal, and, accordingly, the judgments of conviction and sentences under review are, in all respects,
Affirmed.